Citation Nr: 0209601	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  93-14 184	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1968 to December 1969.  
He served in Vietnam from October 1968 to December 1969.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (the RO).   The record has since been transferred to 
the jurisdiction of the Phoenix, Arizona RO.  

Upon its last review, the Board remanded the claim, in part, 
for the appellant to be afforded a psychiatric examination.  
As will be explained below, the appellant did not undergo the 
scheduled VA examination due to his failure to apprise VA of 
his whereabouts at the time of scheduling.  Upon this review, 
the Board is thus of the opinion that further development is 
not warranted under applicable law.     


FINDING OF FACT

The appellant has failed to apprise VA of his whereabouts 
since July 2001, thereby failing to report for scheduled VA 
examinations without good cause.


CONCLUSION OF LAW

Because the appellant has failed to report for scheduled VA 
examinations without good cause, the claim must be denied as 
a matter of law.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.655(b) (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, the record reflects that this matter was remanded 
in June 2000 with directives to the RO to afford the 
appellant a VA mental disorders examination.  Of particular 
note, the Board's June 2000 remand apprised the appellant and 
his counsel that his " . . . failure to report for the 
scheduled examination may have adverse consequences to his 
claim as the information requested on this examination 
addresses questions of causation and symptomatology that are 
vital in these claims."  See Board remand, pages 10-11.  
This admonition was in bold typeface. 

In a February 2000 letter to the Board, the appellant advised 
that his period of incarceration would end in September 2000, 
if not earlier, and provided his then current address at the 
institution where he was imprisoned.  By letter dated in July 
2000 and forwarded to the appellant's prison address, the 
Board responded to the appellant's request for a Travel Board 
hearing.  That the appellant received this communication is 
indicated by his providing information on a pre-printed 
enclosure to the July 2000 letter.  His response is dated 
August 9, 2000, and indicates that he was due for release 
from the institution on September 7, 2000.  Included with his 
response was a forwarding address where the appellant 
represented he would receive correspondence: [redacted].  On this occasion, the 
appellant also provided a telephone number where he could be 
contacted.  

In communication submitted through his senatorial 
representative in May 2001, the appellant advised that he was 
residing at "[redacted]," a "Veterans' Housing 
Project" in [redacted].  He provided his new address as [redacted], and also provided a 
telephone number where he could be contacted.  
  
The record also contains a letter dated July 12, 2001 from 
the RO to the appellant, forwarded to the appellant at the 
[redacted] address.  Among other information, the RO 
advised the appellant that in August 2000, it had sent him a 
letter asking for information that was requested in the 
Board's June 2000 remand and the appellant had not responded 
thereto.  The RO pointed out that although the earlier letter 
was forwarded to an address where he did not reside, it had 
not been returned.  The RO enclosed a duplicate copy of the 
August 2000 letter.  The RO's July 2001 letter was not 
returned as undelivered.  

The record contains a March 18, 2001 entry by the Tucson, 
Arizona VA Medical Center reporting that the appellant failed 
to report for a scheduled VA examination on March 5 and a 
rescheduled examination for March 18, 2001.  In a March 16, 
2001 memorandum for record, it was noted that an attempt had 
been made to contact the appellant at his last known address 
(the [redacted]Veteran's Project) and through a 
known friend of the appellant as well as the appellant's 
counsel of record.  These efforts were to no avail, as none 
of the parties were aware of the appellant's whereabouts.

In a copy of a computerized printout, it was noted that upon 
return of the last-issued Supplemental Statement of the Case, 
which was issued on April 30, 2002, the RO contacted the 
appellant's counsel of record.  It is indicated that counsel 
informed the RO that he desired to hold the case open for a 
full 60 days "in case [the veteran] show[ed] up."

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

In this matter, by Board decision dated in February 1994, the 
appellant's previously denied claim for service connection of 
his psychiatric disorder was reopened.  Accordingly, the 
latter provision of 38 C.F.R. § 3.655(b) is for application.  

Prior to the enactment of the Veterans Claims Assistance Act 
of 2000 ("VCAA"), it was well settled that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).

However, also under the VCAA, and except as otherwise 
provided by law, a claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
VA.  38 U.S.C. § 5107(a).  It has also been previously held 
that in the normal course of events, it is the burden of the 
claimant to keep VA apprised of his whereabouts.  If he does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).   

In part, the VCAA provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Although such an attempt has been made in this matter 
to so afford the appellant an examination, the appellant's 
disappearance has rendered such effort fruitless.

It cannot be doubted that the appellant knew of the 
importance of keeping VA apprised of his whereabouts, as well 
as reporting for the examinations when scheduled.  Indeed, as 
is noted above, this matter was remanded in part specifically 
for the purpose of the conduct of a VA examination.  The 
appellant's awareness of the importance of maintaining 
contact with VA is clear by his advisements of his changing 
addresses in the period subsequent to his release from 
incarceration.  

The record demonstrates that there is no alternative address 
where the appellant may be reached.  His counsel's apparent 
hope for appellant's reappearance notwithstanding, VA is 
tasked by law to expedite resolution of remanded claims.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 1999) (Historical and Statutory Notes).

The Board does so presently.  Given the appellant's apparent 
disappearance, and his failure to report for scheduled VA 
examinations, the claim is denied.  Because the law, and not 
the facts, is dispositive of the issue, as a matter of law, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).   The Board further must point out that absent a 
valid current address, it is obviously impossible for VA to 
perform any further development requiring cooperation of the 
claimant or to provide the claimant with any further notice, 
including any mandates under the VCAA.  Thus, there is no 
reasonable possibility that any further development action 
could substantiate the claim.


ORDER

Service connection for PTSD is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

